Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Prior objections to claims 1, 8, and 15 are withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 112
3.	Prior rejections under 35 USC 112 of claims 1, 8, and 15 are withdrawn in view of applicant’s amendments. 

Claim Rejections - 35 USC § 101
4.	Prior rejection under 35 USC 101 of claims 15-20 are withdrawn in view of applicant’s amendment.  

Response to Arguments
5.	Applicant’s arguments, see remarks pages 8-10, filed 10/29/21, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 102 rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
6.	Claims 1-4, 6, 8-11, 13, 15-17, 19, and 21-26 are allowed.


“...wherein the request is associated with a virtual schema; 
determining, by the computing device, a first data source having a first schema and a second data source have a second schema related to the query request, wherein the first schema and the second schema for a common field of the patron data in the first data source and the second data source are different;
reconciling, by the computing device, the first schema and the second schema for the common field of the patron data in the first data source and the second data source with a common exchange schema, wherein the common exchange scheme is provided by a master record canonical model that is a canonical data model for master records of the patron and wherein the virtual schema has a target shape not in the common exchange schema;…
…and providing, by the computing device, a result of the query through the target shape.”, in combination with the other claimed limitations.   

With respect to independent claim 8, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…wherein the request is associated with a virtual schema; 
determine a first data source having a first schema and a second data source having a second schema related to the query request, wherein the first schema and the second schema for a common field of the patron data in the first data source and the second data source are different;

… and provide a result of the query through the target shape.”, in combination with the other claimed limitations.   

With respect to independent claim 15, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“ …wherein the request is associated with a virtual schema; 
determining a first data source having a first schema and a second data source having a second schema related to the query request, wherein the first schema and theAtty. Dkt. No. 3462.1800003- 5 -TRAN et al. Reply to Office Action of August 18, 2021Application No. 16/264,428 second schema for a common field of the patron data in the first data source and the second data source are different; 
reconciling the first schema and the second schema for the common field of the patron data in the first data source and the second data source with a common exchange schema, wherein the common exchange scheme is provided by a master record canonical model that is a canonical data model for master records of the patron and wherein the virtual schema has a target shape not in the common exchange schema; 
… and providing a result of the query through the target shape.”, in combination with the other claimed limitations.   



7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
	
	
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent application publication 2015/0278311 by Isherwood discloses providing a search of a record for a john smith and gets returned all images of john smith the doctor in the record and all images of john smith the patient in the record.  However, john smith is still john smith and is therefore not different, see 0124.  US 20150278311 does not at least disclose the limitations of claims 1, 8, and 15 as noted above.

US 20080313225 by Spicer et. al. (hereafter Spicer) discloses where different MLS databases can be searched.  Where the multiple database fields can be combined.  MLSs employ separate zip and zip4 fields, a common schema provided wherein they can combine the information from two separate fields into one single field zip+4 field.  The application provides an ability to conduct MLS searching using a greater number of fields or parameters rather than 

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL PHAM/Primary Examiner, Art Unit 2167